 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDYaloz Mold & Die Co., Inc. and Local 810, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America andLocal 300, International Production, Service &Sales Employees Union, Party in Interest.Cases 29-CA-7341, 29-CA-7341-2, 29-CA-7341-3, 29-CA-7949, and 29-RC-4601May 18, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONOn February 9, 1981, Administrative Law JudgeJoel P. Biblowitz issued the attached Decision inthis proceeding. Thereafter, Local 300, Internation-al Production, Service & Sales Employees Union,'the Party in Interest, filed exceptions and a sup-porting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings, findings,2and conclusions,3 and toadopt his recommended Order, as modifiedherein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Yaloz Mold & Die Co., Inc., Brooklyn, New York,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:Insert the following as paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act."IT IS FURTHER ORDERED that the election con-ducted on June 13, 1979, among the Employer'sHerein called Local 300.2 Local 300 has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings3 In the absence of exceptions thereto, we adopt pro forma the Admin-istrative Law Judge's dismissal of the allegation that Respondent violatedSec. 8(aXl) and (2) of the Act by urging its employees to vote for Local300 in the election conducted on July 13, 1979.4 We have modified the Administrative Law Judge's recommendedOrder to include the narrow cease-and-desist provision which he inad-vertently omitted.The Administrative Law Judge's recommended Order provides that asecond election be conducted "as early as possible." In keeping withBoard policy, we shall order instead that the election be held at suchtime as the Regional Director decides that the circumstances permit thefree choice of a bargaining representative.256 NLRB No. 6employees be, and it hereby is, set aside, and thatCase 29-RC-4601 be, and it hereby is, severed andremanded to the Regional Director for Region 29for the purpose of conducting a new election atsuch time as he decides that the circumstancespermit the free choice of a bargaining representa-tive.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEJOEl. P. BIBLOWITZ, Administrative Law Judge: Thiscase was heard before me in Brooklyn, New York, onAugust 25, 26, and 27, 1980. A consolidated complaintwas issued on September 24, 1979, based on charges filedon July 18 (29-CA-7341) and July 20 (29-CA-7341-2)and August 8, 1979 (29-CA-7341-3). On October 31,1979, the Regional Director for Region 29 issued aReport on Objections, Order Consolidating Cases, andNotice of Hearing, in which he ordered that Case 29-RC-4601 be consolidated with Cases 29-CA-7341, 29-CA-7341-2, and 29-CA-7341-3, and that a hearing beheld before an administrative law judge on certain of theobjections filed by Local 810, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Local 810. On June 30, 1980, acomplaint was issued in Case 29-CA-7949, based on acharge filed on April 21, 1980. On July 29, 1980, anorder further consolidating cases and notice of hearingissued, in which all the above-mentioned cases were con-solidated.The allegations are that Yaloz Mold & Die Co., Inc.,herein called Respondent, violated Section 8(a)(l) of theAct by threatening its employees with plant closure ifthey assisted or supported Local 810, and promised itsemployees wage increases and other benefits and im-provements in their terms and conditions of employmentto induce them to refrain from assisting Local 810; it isalso alleged that Respondent violated Section 8(a)(1) and(2) of the Act by urging its employees to vote for Local300, International Production, Service & Sales Employ-ees Union, herein called Local 300, in an election to beconducted by the Board, and violated Section 8(a)(1), (2)and (3) of the Act by continuing to deduct Local 300'sdues from the wages of its employees and transmittingthese dues to Local 300, after the expiration of its collec-tive-bargaining agreement with Local 300. In addition, itis alleged that Respondent violated Section 8(a)(l), (2)and (3) of the Act by its layoff and failure to recall toemployment Aladino Santiago and Miguel Rosario; by itshiring new employees to replace Santiago and Rosarioand conditioning their hire upon their support for Local300; and by its layoff and failure to recall to employmentMohan Singh.Pursuant to a Stipulation for Certification Upon Con-sent Election, an election was conducted on July 13,1979, at which time 33 ballots were cast for Local 300;18 ballots were cast for Local 810; 2 ballots were cast YALOZ MOLD & DIE CO., INC.31against the participating labor organizations; and therewere 7 challenged ballots. Local 810 filed timely objec-tions to the election. In his Report on Objections, OrderConsolidating Cases, and Notice of Hearing, the Region-al Director overruled certain of said objections.On February 25, 1980, the Board issued a Decisionand Order Directing Hearing on Objections and Re-manding to Regional Director, in which it ordered thefollowing objections be heard by an administrative lawjudge:1. (a) The Employer, by its officer, agents andrepresentatives, on or about June 1, 1979, laid offbargaining unit employees Miguel Rosario and Ala-dino Santiago because of their membership in andactivities on behalf of Local 810. Thereafter, theemployer hired replacements for the above namedemployees so as to avoid recalling such laid off em-ployees prior to the holding of the election sched-uled for July 13, 1979.(b) The Employer, by its officers, agents and rep-resentatives, on or about June 1, 1979 through June20, 1979, hired replacement employees, who prom-ised to vote for Local 300, International ProductionService and Sales Employees Union, in the electionto be held on July 13, 1979.2. On or about July 2, 1979, and continuingthereafter, the employer unlawfully gave assistanceand support to Local 300, International Production,Service and Sales Employees Union by:(a) Speaking with bargaining unit employeesand urging them to vote against the petitionerand to vote for Local 300, International Produc-tion, Service and Sales Employees Union;(b) By permitting officers, agents and repre-sentatives of Local 300, International Production,Service and Sales Employees Union to enter itspremises during working hours during the weekof July 11th for the purposes of campaigningwith respect to the July 13th election, but exclud-ing Local 810 from engaging in similar campaign-ing among bargaining unit employees within thecompany's premises.3. On or about June 1, 1979, and continuingthrough July 13, 1979, the above named Employer,by its officers, agents and representatives, promisedbargaining unit employees that they would be grant-ed wage increases if they voted for Local 300, In-ternational Production, Service and Sales Employ-ees Union, rather than the petitioner in the electionscheduled for July 13, 1979.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofthe briefs filed by the parties, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a New York corporation with its princi-pal office and place of business located at 239 JavaStreet, Brooklyn, New York, is engaged in the manufac-ture, sale, and distribution of metal products, such as dis-play cases, store fixtures, machine parts, and relatedproducts. During the past year, a period representativeof its annual operations, generally, Respondent, in thecourse and conduct of its business, purchased and causedto be transported and delivered to its Brooklyn plantgoods and materials valued in excess of $50,000 directlyfrom States other than New York State. Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATIONS INVOLVEDRespondent admits, and I find, that Local 300 is alabor organization within the meaning of Section 2(5) ofthe Act. As regards Local 810, Respondent admits thatLocal 810 satisfies the standards set forth in Section 2(5)of the Act, with one exception. That exception, as statedby counsel for Respondent, is that an employer with acollective-bargaining agreement with Local 810 wrote toLocal 810 stating that Respondent had an unfair compet-itive advantage over it because Respondent's employeeswere not represented by Local 810. Respondent's posi-tion appears to be that Local 810 lost its labor organiza-tion status because it was, in some manner, acting as anagent of this employer in attempting to organize Re-spondent's employees. This is not even correct factuallyas the letter (not received into evidence because it wasnever properly authenticated) was written after Local810 filed its petition herein. Regardless, I find that Local810 is a labor organization within the meaning of Section2(5) of the Act.111. THE FACTS AND ANALYSISIn February 1979,1 Local 810's office received a tele-phone call (from an individual who was never identified)mentioning Respondent's operation. John Chambers,business agent for Local 810, was given the message andwent to Respondent's premises. After observing that alarge number of Respondent's employees were Hispanic,he requested Luther Quinones, field representative ofLocal 810, to assist him in the organization of Respond-ent's employees. After that day, Chambers and Quinoneswent to Respondent's premises on a daily basis, observ-ing and speaking with Respondent's employees on acorner about four houses from Respondent's plant; afterLocal 810 filed its petition in this matter, Chambers andQuinones began speaking with the employees in front ofRespondent's plant.On the first day they met an employee named Pedrowho informed them that the Local 300 shop steward atRespondent's plant was Barbara (at the time, Respondentand Local 300 were parties to a collective-bargainingagreement effective August 26, 1976, through August 25,1979). Barbara met with them and informed them thatRespondent's employees wished to change unions be-cause they were not receiving any benefits from Local300. They told her that if a majority of the employeesU tnless otherstise stated, all dates herein are in 1979YALOZ MOLD & DIE CO., INC. 31 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDwished to change unions they could do so. Within thenext few weeks, they spoke with employees more regu-larly, particularly German Ramirez and Mohan Singh,on the street, on the corner, and, on occasion, at a res-taurant on the same corner. Chambers and Quinonesgave Local 810 authorization cards to Ramirez andSingh about March, April, or May; Ramirez returnedabout 30 signed authorization cards to Quinones. In addi-tion, during this period, Chambers and Quinones gaveauthorization cards to other employees they met on thestreet.A. Layoff of Santiago and RosarioGuillermo "Aladino" Santiago began working for Re-spondent in May as a polisher and grinder. Ramirezspoke to him about the advantages of Local 810. Hesigned an authorization card for Local 810, given to himby Ramirez.2On June 8, David Yaloz, a principal andadmitted agent of Respondent, told Foreman FredericoGonzales to layoff a few employees for a week or twosince work was slow. Gonzales (who did not testify atthe hearing) chose Santiago as one of the employees.(Yaloz assumes that Gonzales chose Santiago because hehad little seniority, having only worked for Respondentfor about a month.) Santiago testified that two or threeother employees were laid off at the same time as hewas. At the time of these layoffs, Ramirez (the Local 300shop steward at the time) was informed by Yaloz that hewas laying off the people because he did not haveenough work for them. Yaloz testified that about a weeklater, after work at the plant had picked up, he asked Ra-mirez to contact Santiago and inform him to return towork. He testified that he did this because Respondentdid not have Santiago's telephone number, while Ra-mirez knew Santiago. About a week later Yaloz askedRamirez where Santiago was and Ramirez said that hedid not know. Although Ramirez was never specificallyquestioned about this incident, he was asked: "When, ifever, was Santiago recalled to work?" and he answered:"August." In about October, Yaloz saw Santiago stand-ing outside the plant and asked him what happened tohim. According to Yaloz's undenied testimony, Santiagosaid that he was working when Yaloz asked him if hewanted a job working for Respondent, Santiago said thathe did; and he has been working for Respondent sincethen. Yaloz denies having any knowledge of Santiago'spreference for Local 810.The only testimony supporting the allegation regard-ing the alleged discriminatory layoff of Miguel Rosariowas Ramirez's testimony that Rosario was one of the em-ployees laid off at the same time as Santiago. Ramirezalso testified that he gave Rosario a Local 810 authoriza-tion card to sign, outside the plant on the corner, andRosario signed it and returned it to him. The only othertestimony regarding Rosario was Yaloz's testimony inanswer to a question from me as to whether Miguel Ro-2 Ramirez testified that he gave Santiago the card ouside the plant. onthe corner, and Santiago signed it there. Santiago's testimnony on the cardsigning is confusing, he testified that Ramirez gave im the card at hismachine, where he signed the card, and "[Ramirez] took it back becauseeverybody signed the same card." ()n cross-exlainiation i he estified thathe received the card at night, outside the plant.sario was laid off at the same time as Santiago; Yaloz'sanswer was: "Miguel had already left by taking a plane along time before this."The evidence of a violation herein is so sparse that Ifind it unnecessary to make any credibility determina-tions. As regards Rosario, even if he had been laid offthere is no evidence that it was done for a discriminatoryreason. His sole action on behalf of Local 810 was hissigning an authorization card for Local 810, and this wasdone outside the plant, on the corner. About thirty otheremployees had done so as well. As regards Santiago, al-though it is clear that he was laid off on June 8, he hadonly been employed by Respondent for about I month,and it is not unreasonable to assume that he was one ofthe least senior employees. Additionally, the uncontra-dicted testimony is that a week after Santiago's layoffYaloz asked Ramirez to contact him to return. Further,in October, when Yaloz saw Santiago for the first timesince the layoff, he rehired him on the spot. Finally, San-tiago's activity on behalf of Local 810 was limited to thesigning of an authorization card for Local 810 (albeit,this testimony is very confused). I would therefore findthat General Counsel has not sustained his burden of es-tablishing that Santiago and Rosario were laid off in vio-lation of Section 8(a)(1) and (3), and I would dismiss thisallegation.Having dismissed this allegation, I would likewiseoverrule the corresponding objection l(a).B. The June HiringGeneral Counsel's main witness regarding this allega-tion was Keith Lawrence. As there are a number ofcredibility questions, herein, Lawrence's testimony willbe examined first: Lawrence testified that while he wasat a game room (a penny arcade with pinball machines)the owner of the game room ("Joe") told him to returnon June 18 at 8 a.m. at which time there would be a jobfor him. On that morning, 15 to 18 other men were pres-ent, as were Rafael Griffin, delegate and organizer forLocal 300, and Jimmy Robinson, organizer for the inter-national union that Local 300 is affiliated with. Griffininformed those present that he had a job for them wherethey would earn $2.90 an hour, plus an additional dollarunder the table; that they were to vote for Local 300 inthe upcoming election and inform him of any employeetalking about Local 810. At that time, they all got intocars and drove to Respondent's plant. These individualsall went upstairs and were joined by David Yaloz andLeon Yaloz (the other principal of Respondent) andGriffin. At that time, Griffin again informed them in thepresence of David and Leon Yaloz that they would bepaid $2.90 an hour, plus an additional dollar under thetable and they were to let him know if anybody in theshop was going to vote for Local 810. Griffin also saidthat after the election they would be laid off for a while,and then all of those who voted for Local 810 would befired and they would then be returned to work. DavidYaloz then informed them that after the election Re-spondent would lay them off for a short time and rehirethem after Respondent discharged all the employees whovoted for Local 810. They filled out job applications and YAL.OZ MOLD & DIE CO., INC.33were told that they would be paid for that day eventhough they were not to commence work until the fol-lowing day.3Lawrence testified further that he worked for Re-spondent from June 19 to June 29 (with one day off inbetween) as a polisher and doing light work. On June 28,he informed Griffin that he would soon leave Respond-ent's employ. Griffin first attempted to convince him toremain in Respondent's employ and, when that failed,Griffin told Lawrence to return to Respondent's plant onJuly 13 to vote in the election. Prior to leaving Respond-ent's employ, Lawrence informed David and Leon Yalozthat he was leaving to attend automotive school. DavidYaloz's only reaction was: "alright." Lawrence testifiedthat he did not vote in the election.Respondent attempted to use two exhibits in order todiscredit Lawrence's testimony. One was the Excelsiorlist for the election, which was conducted on July 13;this shows that Lawrence's name was checked off by allthe observers,4including Local 810's observer. Respond-ent introduced payroll checks made out to Lawrencedated July 13 and 20, in addition to his June paychecks;David Yaloz testified that a July 6 check made out toLawrence in the amount of $14.50 could not be locatedby Respondent. Lawrence had testified that he did notwork at Respondent after June 29 and General Counselintroduced into evidence his attendance record at schoolwhich shows that he began attending school on July 2,was present at school on July 13, and attended theschool through the end of 1979. Although I am not anexpert handwriting analyst, it is clear from an examina-tion of the checks that the endorsement signatures on theJuly checks are different from the signatures on the Junechecks made payable to Lawrence.David Yaloz testified that at the beginning of 1979 Re-spondent purchased a burned out building across thestreet from Respondent's plant, which it planned to re-build as a warehouse. After receiving bids from contrac-tors, he and his brother decided in about June to dosome of the reconstruction work themselves with theirown employees in order to save money on the work.About that time Robinson was in the plant, and Yaloztold Robinson of his plans and asked him if he knew anygood men that Respondent could use to perform thework.5Robinson told him that he would try to get somepeople to do the construction work for Respondent.David Yaloz further testified that around the middle ofJune he received a call over the intercom to come up-stairs to the office (he spends most of the day on thefloor supervising production). When he arrived he sawabout 10 men in the office; he asked them if they were3 Lawrence testified that he was paid for orking o June 18. evrenthough he did not work that day, but he never received the promiseddollar an hour, "under the table." David Yaloz and Griffin told hint toget it from "Joe" in the game room, but he never did4 Ramirez was the observer for Local 810 On cross-examination, Ra-mirez was asked to list the names of the emplocees listed on the Ercciltr,list whom he did not know on the day of the election He lid not listLawrence as one of these employees, and he later testified that Lass rencedid not vote at the election and he knev, and recognized him it the tine5 Yaloz testified that in the past Robinson has called him and iidtthathe had a good employee if Respondent needed anybody and Responlidelnthas hired some of these individuals Yalo7 did not ask Robinson to rierany production employrees to Respondent in 170the construction people sent by Robinson and they saidthat they were. He told the secretary to give them appli-cations to fill out and that they would begin work thenext day, and he went back downstairs. Other thanasking who they were, he did not speak to them and hedid not see Robinson or Griffin there at the time. Thenext day these individuals reported for work and LeonYaloz took them across the street to explain to them theconstruction work of the warehouse. That was the firstday for which they were paid. David Yaloz testified thathe never told Lawrence that he would be paid an extradollar an hour, and, in fact, he never spoke to Lawrence.These employees cleaned out the garbage and performedcertain of the construction work on the building; theyspent most of their time on construction, but when theyhad to wait for materials or containers he assigned theseemployees to production work.Respondent's secretary-bookkeeper. Marilyn Mobiley,testified that on June 18 while she was sitting at her deskupstairs in Respondent's office, she heard a lot of noisecoming from the location where the stairs lead to theoffice entrance. She walked around to see what was oc-curring and counted eight men in the office (with othersstanding in the stairway). Some of these men informedMobiley that they wanted a job and she told them tospeak to the receptionist; Mobiley returned to her desk,from which she could not see the reception area wherethese events were occurring. She did not see Griffin inthe office that day, and did not see a group of men meet-ing with David Yaloz in his office that day (her desk isnext to the door leading into Yaloz's office).Chambers testified that about 3 to 4 weeks prior to theelection he saw 9 or 10 individuals whom he did not rec-ognize, enter the Respondent's plant; about 15 or 20 min-utes later he saw Griffin enter the plant. Griffin did nottestify.Respondent included the names of 12 of these "con-struction" employees on the Excelsior list for the July 13election. The credibility issue herein is a close one; neitherLawrence nor David Yaloz displayed any characteristicswhile testifying, which would be the basis for discredit-ing them on that account. After carefully examining thetestimony of these witnesses, I have determined to creditthe testimony of Lawrence. Respondent had purchasedthe property in question in January; on April 4, it re-ceived a bid for the reconstruction work, which it decid-ed was too high. Yet, it was not until 2-1/2 months laterthat Respondent decided to hire its own employees towork on this building. It is extremely suspicious when acompany waits this long before deciding to perform thework itself and then acts only 3 weeks before the elec-tion. Adding to this is the fact that even though Re-spondent knew there would be an election betweenLocal 810 and Local 300 in the future (the consent elec-tion agreement was signed 3 days later) it obtained theseemployees through ocal 300. Further, Respondent in-cluded these individuals on its Excelsior list even though; Those eligible voit in thle electiotn. prsit t the consent dec-tion agrcemeint. sere Respodent', produ-ln. nlilaitti.nce. :ald ship-ping ctIllnpl) tcstheO MOLD ucio pepl DIEt bOy RobCso 3n3te si 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDYaloz testified that they were hired to perform the re-construction work on the building where they spent amajority of their time, and only performed productionwork when materials or containers were lacking. Thesefacts convince me that Respondent hired these employ-ees to "pack the unit" shortly before the election withpro-Local 300 employees. Having done so, it is unreason-able to assume that Griffin and Yaloz spoke to the em-ployees and informed them that they were to vote forLocal 300 in the upcoming election and report on anyemployees discussing Local 810. For this reason, I creditthe testimony of Lawrence. It should be noted that Ifound the two exhibits questioning Lawrence's credibilityunconvincing; the fact that his name was checked off theExcelsior list is balanced by General Counsel's exhibit es-tablishing that he attended school that day. Additionally,an examination of the two payroll checks in July clearlyshows that the signatures are different from Lawrence'sJune checks. It should further be noted that I have notplaced much weight on the testimony of either Cham-bers or Mobiley. Chambers simply saw Griffin enter Re-spondent's plant shortly after 9 or 10 individuals he didnot know. Mobiley's only connection with the events inquestion was to inform the prospective employees tospeak to the receptionist; her desk did not have a properview of the reception area for her to know whetherGriffin spoke to the assembled employees.I would find that these events constituted violations ofSection 8(a)(l) and (2) in two respects; initially the state-ments made by Griffin, in the presence of David andLeon Yaloz, and those by Yaloz himself, tended tocoerce the new employees in their selection of a collec-tive-bargaining representative in the upcoming election.By being told that they were to report on any employeespeaking about Local 810, and that any employee whovoted for Local 810 would be discharged, the messagewas clear to them that they had better vote for Local300. Additionally, I would find that the other employeesof Respondent who were eligible to vote in the electionwere restrained and coerced within the meaning of Sec-tion 8(a)(l) and (2) of the Act as their votes in the up-coming election had lost some strength and meaning be-cause Respondent purposely hired these pro-Local 300employees in order to dilute Local 810's strength. RalcoSewing Industries, Inc. & Weather Vane Outwear Corpora-tion, Inc., 243 NLRB 438 (1979).On the basis of the above, I would likewise sustain theallegations contained in Objection (b).C. Threat by Leon YalozRamirez testified that 3 or 4 days prior to the electionhe overheard a conversation between Leon Yaloz (whodid not testify) and two employees-Reynoso andGarcia-in the machine shop.7Ramirez (who is present-ly employed by Respondent) testified on direct examina-tion that Leon Yaloz told these employees that if theyvoted for Local 300 they would get the same benefits7 On being shown his affidavit, Ramirez changed the time of this coti-versation to 2 weeks prior to the election, and the classification of theseemployees to welders.that Local 810 would give them, but if Local 810 wonthe election, he would close the plant.On cross-examination, Ramirez's story slowly changed,so that, at its conclusion, it was unrecognizable from histestimony on direct examination. He testified that he was2 or 3 feet away from where Yaloz was speaking withGarcia. He then testified that he (Ramirez) was also in-volved in the conversation.Q. It was the three of you that were present. Isthat correct?A. Yes.Q. I believe on direct examination though, thatyou stated that Benito Reynoso was also present atthe time?A. Yes, he was also there.8Counsel for Respondent then read to Ramirez from hisaffidavit given to the Board, wherein he stated thatYaloz's statements were made to five or six welderswhose names he could not recall. Ramirez's reaction wasthat it was confusing, and that "Everyday he spoke moreor less the same on different occasions." Ramirez wasthen asked what Leon Yaloz specifically said to them.His answer: "We should vote for Local 300. We wouldhave more increases in benefits. With Local 810 wewould have problems." Ramirez was then asked abouthis testimony that Yaloz had said that if Local 810 wonthe election he would close the plant and Ramirez testi-fied that Yaloz had said this to him "many times twoweeks before the election":Q. And what were the exact words he used?A. Vote for 300, that if we vote for 810 thisunion had a lot of problems, you should stay withus which is a good union.Leon Yaloz did not testify.Ramirez was clearly a pro-Local 810 employee. Onthe basis of the changes in his testimony, together withthe discrepancy between his testimony and his affidavit, Iwould find that his testimony on direct examination wasan exaggeration of what Leon Yaloz said, a statementwhich Ramirez built upon. I would therefore credit Ra-mirez's final testimony on cross-examination as to whatYaloz really said-"the exact words he used"-that theyshould vote for Local 300, which is a good union, whilethere would be a lot of problems with Local 810.It is well established that an employer need not remainneutral in an election involving his employees, but mayexpress a preference for one of the competing labor or-ganizations, as long as there is no accompanying threator promise of benefit.9The only possible violation hereinis Yaloz's statement that Local 810 had a lot of prob-lems. Is this an innocent prediction of circumstances out-side Respondent's control or a threat of reprisals by Re-spondent should the employees vote for Local 810?O It' Ramirez's difficulty with the ilumiber of employees present may bedue to coulsel's question a moment earlier "How many welders werepresent at that meeting?" Reynoso is not a welder.s Rold Gold ofd CliJrnia. Incorporported, 123 NLRH 285 (1959)u"' Fbriko. Incorporured, 227 NLRB 387 (1976) Alley ConstructonComlpuaiv. Inc, 210 NlRB 999 (1974) YALOZ MOLD & DIE CO., INC.35is very difficult to say, there is really only one importantword-"problems." Did Yaloz mean (and the employeesunderstand) that he would give the employees and Local810 problems if they voted for Local 810, or that withany new union (i.e., any union other than Local 300) be-coming their collective-bargaining representative, therewere bound to be normal "getting used to each other"problems? I would find that, based on the entire record,there is insufficient evidence to support the allegationthat this statement violated Section 8(a)(l) and (2) of theAct and I would therefore dismiss this allegation. Iwould also overrule the corresponding objections-Ob-jections 2(a) and (3)D. Singh's TerminationMohan Singh was employed by Respondent in Febru-ary 1979 as a polisher. Shortly thereafter, he met Cham-bers and Quinones on the corner near Respondent's plantand they informed him of the benefits Local 810 couldprovide to Respondent's employees. They gave him au-thorization cards to hand out to other employees in theshop, which he did between the middle to end of May.He testified that he approached five or six employees attheir work station (in answer to a question from me, hetestified that he gave cards to three employees), toldthem that they must support Local 810 and handed eachof them, individually, a Local 810 authorization card (al-though he testified that the employees ignored him or re-fused to accept the authorization cards). He further testi-fied that during this entire period that he was speaking tothe employees about Local 810, David Yaloz was ob-serving him from about 50 feet away. (Singh testifiedthat there are "alot" of polishing machines, which areabout 3 feet high, in the area.)Singh also testified that on July 5 he informed Yalozthat his father had died and he requested a 3-week leaveto go to Guyana for the funeral. Singh showed Yaloz hisplane ticket and Yaloz informed him that he could havethe 3-week leave, and that his job would be waiting forhim when he returned. Yaloz then asked the bookkeeperto give Singh a paper to sign, which he did. The paper,Respondent's stationery, dated July 5, states: "This willconfirm that I, Mohan Singh, terminated my employ-ment at the above on July 5, 1979" and it was signed bySingh. Singh testified:Q. You didn't question him?A. No, I don't question him. Because he told meI could get my job as soon as I get back in thecountry.Q. Now, did you understand it when you signedit?A. Yes, terminating my employment.Q. You terminated your employment?A. Yes.Q. Does it say anything about leave?A. No, but he told me my job is there.A moment later Singh was asked:Q. Did you understand that form when yousigned it?A. No, I didn't understand it.JUDGE BIBLOWITZ: Did you read what was on itbefore you signed it?A. No.Singh needed a letter from Respondent regarding hisemployment, in order to bring his mother to the UnitedStates. Therefore, on the following day, he returned toRespondent's plant and asked David Yaloz for a letterconfirming his employment by Respondent. Yaloz hadthe bookkeeper type the following letter, which he gaveto Singh:American Counsel in Georgetown, GuyanaTo Whom It May Concern:Mr. Mohan Singh has been in the employ of theabove since February 7, 1979. His salary was $3,00per hour, 40 hour week. He was a general worker.Singh testified further that he returned to the UnitedStates on Saturday, July 28, but did not report for workto Respondent until Tuesday, July 31. He testified thaton Monday, "I feel upset." At this point a conflict ap-pears in Singh's testimony. On direct examination he tes-tified that when he returned to Respondent's plant onTuesday, July 31, he informed Yaloz that he was back inthe country and returned for his job, but that Yaloz toldhim to report to work on Thursday, the start of the pay-roll week. When he returned on Thursday, he workedfor 5 minutes and Yaloz called him from his machine andsaid that he could not employ him anymore because hewas laying off people. Singh left.On cross-examination, in answers to questions fromcounsel for Respondent, Singh testified that on Tuesday,July 31, he arrived for work at 8:30, his timecard wasthere, he punched in his timecard and began working.Five minutes later, Yaloz came up to him at his machineand told Singh that he could not employ him anymore.Singh asked why and Yaloz said only that he could notemploy him anymore. On further cross-examination bycounsel for Local 300, Singh returned to the originalversion of the incident, that he returned to Respondent'splant on Tuesday, informed David Yaloz that he wasback in the country and returning to "secure my jobback again," and Yaloz told him to return on Thursday;when he did so, he punched his timecard and Yaloz in-formed him that he could not employ him anymore.David Yaloz testified that he never saw Singh handingout Local 810 authorization cards to any employees, infact he was in Israel between May 15 and 29, nor did heoverhear Singh speaking to employees about Local 810.Yaloz further testified that he did not know whetherSingh signed an authorization card for, or supported,Local 810. On July 5, Singh came to speak to him in hisoffice and said that his family needed him, and that hewas going back to live in his country. Yaloz instructedthe secretary to pay Singh whatever they owed him andto have Singh sign the termination letter form. Yaloz ob-served the secretary give Singh the letter to sign, he readit and signed it. Singh never mentioned a leave of ab-sence, nor did he show Yaloz his airplane ticket, accord-ing to Yaloz's testimony. Yaloz testified that commenc-YALOZ MOLD & DIE CO., INC 35 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDing about February 1979, whenever an employee in-formed him that he was leaving Respondent's employ,Respondent had the employee sign a termination letter,just as Singh did; the reason Respondent does this is thatRespondent used to have problems with employees whoquit their employ and later attempted to collect unem-ployment insurance benefits; with the termination letters,Respondent had a record that they left its employmenton their own.Yaloz testified from that time through the summer hedid not see Singh. Shortly thereafter, he met Singh out-side Respondent's plant, they exchanged pleasantries, buthe never asked Yaloz for his job back.On September 26, Respondent sent Singh a registeredletter stating:According to our payroll records you voluntarilyterminated your employment on July 5, 1979, andhave not worked for us since that date, or offeredto return to work. Unless you notify us in writingwithin 5 days of receipt of this letter of your intentto return to work, we shall consider your voluntaryresignation to be a final termination.Yaloz testified that this letter was sent to Singh on theadvice of counsel; counsel for Respondent makes note ofthe fact that this letter was sent by Respondent on re-ceipt of the consolidated complaint herein, dated Sep-tember 24, which alleges, inter alia, Singh's discriminato-ry discharge.I would first note that in making my determinationherein, I am disregarding Respondent's September 26letter to Singh. Although first appearing highly suspi-cious and self-serving, as it was sent to Singh only 2 daysafter the issuance of the consolidated complaint, it is notunreasonable to assume that Respondent sent the letter tocut its losses, i.e., to toll its backpay should it be found atthe hearing on the consolidated complaint that Singhwas terminated unlawfully.Although not completely free of doubt, I would dis-credit Singh herein. His testimony was fluctuating and,at times, was improbable; he changed his testimony re-garding his return to work on either July 31 or August2, and whether he understood the July 5 terminationletter. Additionally, the only proof of knowledge ofSingh's alleged activities on behalf of Local 810 was hissolicitation of Local 810 authorization cards from threeor five or six employees between the middle to the endof May. However, David Yaloz was out of the countryduring the entire period. Additionally, I find it doubtfulthat Yaloz, allegedly 50 feet away, and on the same floorlevel as Singh could actually see Singh speaking to theother employees through all of the polishing machines.Lastly, if Respondent were preparing to discharge Singhwhen he returned from Guyana at the end of July, itwould not have had his timecard prepared for that week.This, together with the fact that there was no credibleproof of any Local 810 activity on the part of Singhknown to Respondent (Ramirez, the known Local 810adherent was still employed by Respondent) convincesme that General Counsel has not sustained his burdenherein, and this allegation will therefore be dismissed.E. Dues DeductionThe facts herein have been stipulated to by the parties:as stated, supra, Respondent and Local 300 were partiesto a collective-bargaining agreement which expired onAugust 25, 1979. This agreement contained a union-secu-rity clause requiring employees covered to join Local300 on the 30th day following the effective date of theagreement, or the 30th day following the beginning ofemployment. The dues checkoff cards signed by the em-ployees for Local 300, entitled "APPLICATION ANDCHECKOFF AUTHORIZATION BLANK" state:I, the undersigned, hereby apply for membershipin the above Local Union and I authorize it to rep-resent me for the purpose of collective bargaining,and I authorize and irrevocably direct my Employ-er to deduct from my wages, initiation fees andmonthly dues, to become due to it as the periodicdues and initiation fees uniformly required by saidLocal Union as a condition of acquiring or main-taining membership. The amount deducted eachmonth shall be forwarded to the Secretary-Treasur-er of said Local Union.This checkoff authorization is executed apartfrom, and independent of, the existence of theUnion security provisions and the necessity ofpaying Union dues contained in and required by theapplicable collective bargaining agreement. It is myexpress intent that this checkoff authorization shallcontinue in full force and affect, and its continuedvalidity shall not be affected in any manner whatso-ever if the said Union security provisions and thenecessity of paying Union dues should become inop-erative for any reason whatsoever.Authorization and direction shall be irrevocablefor the period of one (1) year or until the termina-tion of the collective bargaining agreement betweenmy Employer and said Local Union, whicheveroccurs sooner, and I agree and direct that this au-thorization and direction shall be automatically re-newed, and shall be irrevocable for successive peri-ods of one (1) year each or for the period of eachsucceeding applicable collective bargaining agree-ment between my Employer and said Local Unionwhichever shall be shorter, unless written notice bycertified mail is given by me to the Employer notmore than twenty (20) days and not less than ten(10) days prior to the expiration of each period ofone (1) year or of each applicable collective bar-gaining agreement between my Employer and saidLocal Union, whichever occurs sooner.For the months of September, October, November,and December 1979, the Respondent continued to deductthe dues of its employees pursuant to the checkoff au-thorizations signed by them, and transmitted theseamounts to Local 300. Beginning in January 1980, Re-spondent, while continuing to deduct the dues of thoseemployees who had signed checkoff authorizations,ceased transmitting these amounts to Local 300 and, in-stead, placed this money into an escrow account. There- YALOZ MOLD & DIE CO., INC.37after, Respondent ceased making these dues deductionsand returned all the escrowed money deducted sinceJanuary 1, 1980, to the employees involved.The issue therefore is whether Respondent violatedSection 8(a)(l), (2), and (3) of the Act by deductingLocal 300 dues for employees who had signed checkoffauthorizations for the months of September, October,November, and December 1979, a period after which itscontract with Local 300 had expired. I find that it hasnot.Lowell Corrugated Container Corporation, 177 NLRB169 (1969), is on point. There the employer and incum-bent union had a coliective-bargaining agreement set toexpire on March 7. This agreement contained a union-shop clause and a clause providing for checkoff of dues.Prior to the expiration of this agreement, a timely peti-tion for election was filed. At the election conducted onFebruary 8, the petitioner received a majority of thevotes cast; objections were filed, overruled, and the peti-tioner was certified on April 3. Regardless, from March7 through July 1, the employer continued to deduct andtransmit dues from wages of employees who had execut-ed and never cancelled dues authorization forms to theincumbent. It was found that these actions did not vio-late the Act. As stated by the Administrative LawJudge:No cases have been cited, and I have been unableto find any, where the Board has held that it is im-proper for an employer to continue to honor an un-cancelled, unabrogated, or unrevoked checkoff afterthe contract providing for it has expired, but beforethe checkoff has terminated by its own terms.As no evidence was adduced that any employeeswhose dues were deducted and transmitted to Local 300during this period had revoked their dues-checkoff au-thorization, I would dismiss this 8(a)(1), (2), and (3) alle-gation. "F. Access to Respondent's PremisesObjection 2(b) alleges that during the preelectionperiod Respondent allowed Local 300 representatives toenter its premises to engage in campaigning, but ex-cluded Local 810 representatives from campaigning onits premises. The evidence establishes that althoughLocal 300's representatives were present in Respondent'splant during this preelection period, the Local 810 repre-sentatives never requested of Respondent that they be al-lowed access inside Respondent's plant to speak to theemployees.In Lazzara Products, Inc., Lazzara Products of NorthernJersey, Inc. Lazzara Products of Central Jersey. Inc., 178NLRB 204 (1969), cited by Respondent in its brief, oneof the two unions filed objections, one of which allegedbasically what Objection 2(b) alleges herein. The Boardfound the objection without merit because the petitionerII This finding is consistent with the Hoard's finding in rico ProductrsCorporation, 238 NLRB 1306 (1978), where he Board found that the em-ployer violated Sec 8(a)11), (2), and (3) of the Act h continuing todeduct dues pursuant to revoked checkoff authorizations after the expira-tion date of the contract(the "shut out union") did not request authority from theemployer to enter its premises and there was no evidencethat the intervenor engaged in any electioneering on thepremises. The evidence herein is that Quinones andChambers were present outside Respondent's plant onalmost a daily basis during the preelection period andthey observed Griffin and Robinson both inside and out-side the plant about three or four times a week duringthis period. No evidence was adduced, however, thatduring this period Griffin and Robinson were engagingin electioneering inside the plant, and without such evi-dence I cannot make that finding as Local 300, at thattime, was the collective-bargaining representative of Re-spondent's employees. As Local 810 also did not requestof Respondent it have access to its plant to speak to theemployees, I find the facts herein fall squarely withinLazzara, supra, and I would find this objection to bewithout merit.IV. THE EFI:ECT OF SUCH CONDUCT UPON THEELECTIONAs I have heretofore sustained the allegations con-tained in Local 810's Objection l(b), I hereby order thatthe election conducted on July 13, 1979, be set aside anda new election be conducted.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above in sectionIII, B, above, occurring in connection with Respondent'soperations described in section , above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCI.USIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Local 300 and Local 810 are each labor organiza-tions within the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) and (2) of theAct by:(a) Threatening and coercing its employees to vote forLocal 300, rather than Local 810, in a National LaborRelations Board election.(b) Hiring employees for the purpose of assisting Local300, and defeating Local 810, in a National Labor Rela-tions Board election.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:YALOZ MOLD & DIE CO., INC. 37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 2The Respondent, Yaloz Mold & Die Co., Inc., Brook-lyn, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening or coercing its employees to vote forLocal 300, rather than Local 810, in a National LaborRelations Board election.(b) Hiring employees for the purpose of assisting Local300, and defeating Local 810, in a National Labor Rela-tions Board election.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at its Brooklyn, New York, plant copies of theattached notice marked "Appendix."'3Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notice is not altered, defaced, or coveredby any other material.12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Hoard, thefindings, conclusions, and recommended Order shall, as provided by Sec.102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.'a In the event that the Board's Order is enforced by a Judgment ofthe United States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National abor Relations Hoard."(b) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaints be dismissed with respect to the allegations notspecifically found herein to be violative of the Act.IT IS FURTHER ORDERED that the election conductedon July 13, 1979, in Case 29-RC-4601 be set aside and asecond election be conducted as early as possible thereaf-ter.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten or coerce our employeesto vote for Local 300, International Production,Service and Sales Employees Union, or any otherlabor organization, rather than to vote for Local810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, in a NationalLabor Relations Board conducted election.WE WILL NOT hire employees for the purpose ofassisting Local 300, or any other labor organization,and defeating Local 810, or any other labor organi-zation, in a National Labor Relations Board con-ducted election.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of rights guaranteed them by Section 7of the Act.YALOZ MOLD & DIE Co., INC.